United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2006
                                   ___________

Juan Tomas Leon,                        *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
       v.                               * Order of the
                                        * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: February 27, 2012
                                 Filed: March 1, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Guatemalan citizen Juan Tomas Leon petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed an immigration judge’s denial
of withholding of removal.1 We conclude that substantial evidence supports the BIA’s
determination that Leon failed to show it was more likely than not that he would be


      1
       Leon also pursued asylum and relief under the Convention Against Torture, but
he does not address these claims in his brief; thus, they are waived. See
Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (appellant waives
claim that is not meaningfully raised in opening brief).
persecuted on account of a protected ground if returned to Guatemala. See 8 U.S.C.
§ 1231(b)(3) (alien may not be removed to county if alien’s life or freedom would be
threatened in that country because of race, religion, nationality, membership in
particular social group, or political opinion); Wijono v. Gonzales, 439 F.3d 868, 872
(8th Cir. 2006) (standard of review; applicant for withholding of removal has burden
to show clear probability of persecution, which is same as showing persecution is
more likely than not to occur).

      Accordingly, we deny the petition. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-